Citation Nr: 0414314	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  01-09 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Initial evaluation of post-traumatic stress disorder (PTSD) 
rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran had active service from May 1959 to June 1968, 
and from January 1979 to December 1991.

This case first came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein service connection for PTSD 
was granted and assigned a 30 percent disability rating.  The 
veteran appealed the award of that specific disability 
rating.  The Board, in a decision dated in June 2003, 
assigned a 50 percent rating for his service-connected PTSD.  
The veteran thereafter submitted a timely appeal of that 
decision, with regard to the Board's denial of a rating 
greater than 50 percent for PTSD, to the United States Court 
of Appeals for Veterans Claims (Court) which, by means of an 
Order issued in February 2004 pursuant to a Joint Motion for 
Partial Remand entered into by both parties, vacated the 
Board's June 2003 decision with regard to the denial of a 
rating in excess of 50 percent, and remanded the case to the 
Board for further review.

In connection with this appeal, a personal hearing was held 
before the undersigned Acting Veterans Law Judge, sitting at 
the Montgomery RO, in December 2002.  A transcript of that 
hearing is associated with the veteran's claims folder. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After having reviewed the VA claims folder, the Board 
believes that a remand of this case is necessary.

Reasons for remand

VCAA

During the pendency of the veteran's claim, Congress enacted 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Among other things, the VCAA 
redefines the obligations of VA with respect to its duty to 
notify and assist the veteran in the development of his 
claim.  The VCAA is applicable to all claims filed on or 
after the date of its enactment (November 9, 2000), or filed 
before the date of enactment and not yet final as of that 
date.

With regard to the instant claim, the Board notes that VA has 
not notified the veteran of the requirements of the VCAA, nor 
has VA discussed the requirement that VA, in providing notice 
to the veteran of the information and evidence necessary to 
substantiate his claim, must indicate which portion of any 
such information or evidence is to be provided by which 
party.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370 (2002).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus if, as in here, the 
record has a procedural defect with respect to the notice 
requirement under the VCAA, this may no longer be cured by 
the Board.  Accordingly, the Board must now remand the case 
to the agency of original jurisdiction (the RO) because the 
record does not show that the veteran was provided adequate 
notice under the VCAA and the Board is without authority to 
do so.



Additional evidentiary development

In addition, review of the veteran's claims file reveals that 
he was most recently accorded a VA examination for 
compensation and pension purposes in July 2000.  The Board is 
of the opinion that the report of a contemporaneous 
examination would be helpful in determining the current 
severity of his PTSD.  The Board also notes that the most 
recent treatment records associated with the claims file are 
dated in August 2000; any and all medical records dated 
subsequent to that date may be probative and should be 
obtained by VA.

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA is to request that the veteran 
furnish the names and addresses of any 
and all health care facilities that have 
accorded him treatment for PTSD since 
August 2000.  Following receipt of such 
information, and duly executed 
authorizations for release of information 
if appropriate, VBA should request that 
all health care providers identified by 
the veteran furnish legible copies of all 
clinical records compiled pursuant to 
treatment accorded the veteran for his 
PTSD since August 2000.

2.  Following receipt of any and all such 
records, the veteran should be accorded a 
VA mental status examination.  The 
examiner should identify all impairment 
resulting from the veteran's PTSD, to 
include the nature and severity of social 
and occupational impairment caused by 
that disorder; diagnoses should include a 
Global Assessment of Functioning (GAF) 
score.  All tests indicated are to be 
conducted at this time, and all findings, 
and the reasons therefor, are to be set 
forth in a clear, logical, and 


legible manner on the examination report.  
The veteran's claims folder is to be 
furnished to the examiner prior to this 
examination.

3.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, including notifying the 
veteran of the provisions of the VCAA, 
and of the evidence he needs to submit 
and that which will be obtained by VA, 
along with the appropriate time limits 
for him to submit any additional 
evidence.

4.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the veteran's claim.  
If the decision remains unsatisfactory to 
the veteran, VBA should issue a 
Supplemental Statement of the Case.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inference as to the 
ultimate disposition of this claim should be made.



	                  
_________________________________________________
	Mark J. Swiatek
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




